United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3726
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                   Betty Francois,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                              Submitted: July 19, 2019
                                Filed: July 24, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      Betty Francois pleaded guilty pursuant to a plea agreement under Federal Rule
of Criminal Procedure 11(c)(1)(C), and the district court sentenced her according to
that agreement. She now appeals after the district court1 denied her renewed motion
for a sentence reduction under 18 U.S.C. § 3582(c)(2) based on a retroactively
lowered sentencing range under the Sentencing Guidelines. Her motion was based
on Amendment 782 to the Guidelines, and relied on Hughes v. United States, 138 S.
Ct. 1765 (2018), which clarified that plea agreements under Rule 11(c)(1)(C) do not
foreclose eligibility for § 3582(c)(2) relief. In counseled and pro se briefs, Francois
argues that the district court erred in denying her a sentence reduction. Appointed
counsel has also moved for leave to withdraw.

      We conclude that the district court did not err in denying Francois a sentence
reduction under section 3582(c)(2). First, the record shows that the sentence was not
based on the Guidelines. See Hughes, 138 S. Ct. at 1775-76. Further, Amendment
782 would not afford Francois relief under section 3582(c)(2), because the amended
Guidelines would have no effect on her Guidelines range. See U.S.S.G.
§§ 1B1.10(a)(2)(B), (b)(1) & comment. (n.1).

      Accordingly, we grant counsel leave to withdraw, and we affirm.
                     ______________________________




      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                         -2-